Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 24 January 1808
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



My Dear Mother
Washington Jan 24th. 1808

I have delay’d answering your very kind letter owing to my Baby’s having been very seriously sick and requiring all my attention during a fortnight. He is now entirely recover’d and has two teeth—
I much fear it will be a long time before I shall be permitted to see you as every thing appears to be in such a state of confusion and hostility that it is impossible to form any idea of the time that Congress may remain in Session. Since Mr Rose’s arrival the cry for War seems to redouble, and it is generally supposed impossible to avoid it with one or other of the contending Powers—but the present system so evidently inclines to France the Negociation with G.B. is not likely to terminate very amicably of this however very little has transpired and it is only from  common reports that we hear any thing on the subject—
The Presidential Election is a subject which likewise furnishes a large proportion of our present conversation parties are becoming extremely violent and there is a decided opposition between Clinton and Madison which I think is likely to produce a complete division of the present Party there are now evidently four distinct parties of which Mr M’s is undoubtedly at present much the strongest. it appears to me in the present desperate situation of Public affairs it will not prove an enviable station and as the path is so thickly strew’d with thorns that the few flowers with which it is decorated only serve to conceal the poison by which it is surrounded—Our situation here this winter is not very pleasant as it is universally believed your Son has changed his party and the F., are extremely bitter about his talents are of too much real importance for them to venture publickly to throw him off but in private they circulate reports very much to his disadvantage he bears it with great fortitude and keeps up his health & spirits surprizingly indeed our time now so short that I myself do not feel very anxious although I almost impatiently anticipate the moment of our release—
We are very solicitous to hear from you. Sister T. B. must I think be confined ere this, and I wish much to know how my dear Mrs Smith is, and if she, and her family, are still with you—I will thank you to make my love to all and particularly to Louisa tell her that Mrs Buchanan has had a misfortune so she need not  part of the work she promised though I dare say it will not be long before it is wanted Mrs B. has nearly recover’d her health but is still delicate
I hope my dear Mother as I am conscious of not shining very much in the art of letter writing that you will confine the perusal of this to yourself Kiss my lovely Boy remember me to Mrs Cranch and believe me very respectfully and affectionately

L. C. Adams